Citation Nr: 1236760	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  08-22 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for diabetes mellitus, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as due to in-service herbicide exposure.

3.  Entitlement to service connection for neuropathy of the upper extremities, claimed as secondary to diabetes mellitus.  

4.  Entitlement to service connection for neuropathy of the lower extremities, claimed as secondary to diabetes mellitus.  

5.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.  

6.  Entitlement to service connection for diabetic retinopathy, claimed as secondary to diabetes mellitus.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Regarding characterization of the appeal, the Board notes that, regardless of the RO's actions, it has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for diabetes mellitus has been received-and, in view of the Board's favorable decision on the requests to reopen- the Board has characterized this appeal as encompassing the first two matters set forth on the title page.

In April 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.

Following the issuance of an April 2009 Supplemental Statement of the Case, the Board received additional evidence.  In October 2012, the Veteran's representative submitted a waiver of initial RO consideration of the evidence. This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

In view of the action taken below, the matter of special monthly compensation based on the loss of use of a creative organ is referred to the RO for consideration.


FINDINGS OF FACT

1.  In a May 2000 rating decision, the RO denied reopening the Veteran's claim for service connection for diabetes mellitus, and indicated that there was no evidence that diabetes mellitus was incurred in service or manifest to a compensable degree within one year of service.  Although notified of the denial and of his appellate rights in a letter that same month, the Veteran did not initiate an appeal.

2.  Additional evidence associated with the claims file since the May 2000 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for diabetes mellitus, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran had active service in the Republic of Vietnam from 1969 to 1970; exposure to Agent Orange is accordingly presumed.

4.  The competent opinion evidence on the question of whether the Veteran's has a current diagnosis of diabetes mellitus type II, is, at least, in relative equipoise.

5.  The preponderance of the evidence indicates that the Veteran's neuropathy of the upper and lower extremities, erectile dysfunction, and diabetic retinopathy are related to his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The May 2000 rating decision in which the RO denied reopening the Veteran's claim for service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the May 2000 denial is new and material, the criteria for reopening the claim for service connection for diabetes mellitus are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011) (as in effect for claims filed on and after August 29, 2001).

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for diabetes mellitus type II are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for neuropathy of the of the upper extremities are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

5.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for neuropathy of the of the lower extremities are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

6.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for erectile dysfunction are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

7.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for diabetic retinopathy are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim to reopen as well as the claims for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the claims have been accomplished.

II.  Claim to Reopen

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A.    §§ 1110; 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, such as diabetes mellitus type II, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of these conditions.

In this case, the Veteran contends that he is entitled to service connection for diabetes mellitus, as he believes that this disability originated in service or within one year of discharge, or that it is due to his in-service exposure to herbicides-namely, Agent Orange.  

The Veteran's claim for service connection for diabetes mellitus was originally denied in a September 1995 rating decision.  In denying the Veteran's claim, the RO noted that service treatment record showed no findings regarding the claimed disability and there were no findings of the disability until the late 1970s.  Therefore, the RO determined that the claimed diabetes mellitus was neither incurred in nor caused by service.  The RO denied the Veteran's subsequent request to reopen the claim for service connection for diabetes mellitus in a May 2000 rating decision.

The pertinent evidence then of record consisted of the Veteran's service treatment records, which contain no complaint, finding, or diagnosis with respect to the claimed diabetes mellitus.  Post service private treatment records indicated that the Veteran had been diagnosed with diabetes mellitus in the 1970s.  A March 1995 statement from private physician Dr. M. notes onset of diabetes mellitus type I in 1971.  Other private treatment records noted a diagnosis of diabetes mellitus type II.

The RO denied the Veteran's request to reopen the claim, finding that, as the new evidence did not show that diabetes mellitus was incurred in or aggravated in service, or that diabetes manifest to a compensable degree within one year of discharge from service, new and material evidence had not been received.

Although notified of the denial in a May 2000 letter, the Veteran did not initiate an appeal of the RO's May 2000 decision.  See 38 C.F.R. § 20.200.  The May 2000 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in December 2006.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the May 2000 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file consists of additional private treatment records reflecting that the Veteran has been diagnosed with diabetes mellitus type II, not type I, that is related to his in-service exposure to Agent Orange.  Also associated with the claims file is a September 2009 opinion from Dr. G., reflecting that the Veteran was diagnosed with diabetes mellitus type II at age 24, which is subject to presumptive service connection for Vietnam veterans.

At the time of the prior final denial, while the evidence clearly reflected diagnosis of diabetes mellitus, it was unclear as to whether the Veteran had type I or type II diabetes mellitus.  Since that time, various private treatment providers have indicated diagnosis of type II diabetes mellitus, and have provided an association between this disability and the Veteran's presumed exposure to Agent Orange in service.

The Board finds that the identified evidence is "new" in that it was not before agency decision makers at the time of the May 2000 final denial of the request to reopen the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the medical evidence, in particular, is "material" in that establishes a possible diagnosis of diabetes mellitus type II, and addresses a potential relationship between diabetes mellitus type II and the Veteran's in-service Agent Orange exposure.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for diabetes mellitus are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II.  Service Connection Claims

The Veteran contends that he is entitled to service connection for diabetes mellitus, as he believes that the symptoms of this disability first manifest in service or shortly thereafter, or that this disability stems from his exposure to Agent Orange while serving in Vietnam.  He contends that he is entitled to service connection for the other claimed disabilities of neuropathy of the upper and lower extremities, erectile dysfunction, and diabetic retinopathy, as these disabilities are secondary to the claimed diabetes mellitus.

As noted above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, as indicated above, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops diabetes type II.  38 C.F.R. §§3.307, 3.309.    

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2010).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the record in light of the above-noted legal authority, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for diabetes mellitus type II and the claimed diabetes-related complications, is warranted.

In this case, the Veteran's service treatment records and personnel records clearly reflect service in Vietnam in 1969 and 1970.  Thus, he is presumed to have been exposed to Agent Orange during such service.  Thus question remains, however, whether the Veteran has been diagnosed with a diabetes mellitus type II, which is subject to presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309.  

At the outset, the Board notes that the Veteran's service treatment records do not contain any complaint, finding, or diagnosis with respect to either diabetes mellitus or diabetes-related complications, including neuropathy and retinopathy.

Following service, private treatment records reflect clear diagnosis and treatment of diabetes mellitus.  An August 1978 report reflects that the Veteran had diabetes with an onset 4 years ago.  A June 1984 treatment report from Macomb Ear, Nose, and Throat Center reflects that the Veteran was diagnosed with diabetes in 1971 and hospitalized in 1972.  Neither report specified whether the Veteran was diagnosed with type I or type II diabetes.  The 1971 date could conceivably be within 1 year of separation, although the month is not recorded.

A June 1985 report reflects that the Veteran was known to have diabetes mellitus that was under good control.  

A March 1995 statement from private physician Dr. M., reflects a past medical history of diabetes mellitus.  He noted an onset of type I diabetes in 1971, when the Veteran was 22 years old.  In addition, a July 1998 report from Cornerstone Health Services notes a history of chronic diabetes mellitus type I.

However, an August 1999 stress treadmill test report documents a medical history of diabetes mellitus type II.

A December 1999 report from private physician Dr. S., reflects that the Veteran had been diagnosed and treated for diabetes for the past 28 years.  He did not specify the type of diabetes.

A July 2006 report from Dr. S. of the Tri-County Urologists reflects that the Veteran had a history of erectile dysfunction for the past 10 years as well as a long history of diabetes mellitus.  An impression of erectile dysfunction was indicated.

On VA examination in February 2007, a past medical history of diabetes mellitus diagnosed when the Veteran was 24 years old, approximately 1 year after the Veteran's discharge from service, was indicated.  The Veteran denied ketoacidosis but did have episodic hypoglycemic reactions that occurred approximately one to two times a month.  He had not had any hospitalizations for ketoacidosis or hypoglycemic reactions but has had emergency room evaluations for hypoglycemic reactions.  The Veteran indicated that he had been treated with insulin since the initial diagnosis.  After a physical examination, the examiner, a physician assistant, diagnosed diabetes type I, and indicated that the disability was initially diagnosed one year after discharge from service.  The examiner also diagnosed moderate to severe peripheral neuropathy affecting the bilateral upper and lower extremities and erectile dysfunction, all as likely as not secondary to diabetes mellitus.  

On VA eye examination in February 2007, the examiner diagnosed mild diabetic retinopathy, though she indicated that the Veteran did not have a vision problem related to the diagnosis.  

An October 2007 statement from private endocrinologist Dr. A., reflects that the Veteran had adult-onset diabetes controlled with multiple insulin shots a day.

In an October 2007 statement, the Veterans private physician Dr. H., wrote that the Veteran had been his patient since July 2000 and sought treatment for his insulin-dependent diabetes.  Dr. H. noted that the symptoms of diabetes first manifest in October 1970, and the Veteran was hospitalized in October 1971 for diabetes.  In addition, he noted that the Veteran was 24 years old at the time of his diagnosis of the adult onset form of Type I insulin dependent diabetes.  

In a November 2007 statement, the Veteran's wife indicated that after he was discharge from service in March 1970, he began experiencing a decline in health within a few months.  Among his symptoms were excessive thirst, frequent urination, extreme weight loss, and fatigue. She indicated that he was diagnosed with type I diabetes shortly thereafter.  

A statement from the Veteran's sister reflects her observations that the Veteran started having medical problems in the mid to late 1970s.  She noted that he was then hospitalized and diagnosed with insulin-dependent diabetes.  

In an April 2008 statement, Dr. H. noted that the Veteran had type II diabetes and was on insulin.  Dr. H. also indicated that the Veteran had related conditions of peripheral neuropathy and peripheral vascular disease.

During the Veteran's April 2008 DRO hearing, he expressed his belief that he had diabetes mellitus type II that was due to his in-service exposure to Agent Orange.

In a July 2008 treatment report, Dr. A. noted a diagnosis of type II diabetes mellitus.  

In a September 2008 statement, the Veteran indicated he took his claims file for review to his private physician, Dr. H.  He said that Dr. H. mistakenly indicated that he had diabetes mellitus type I.  

A September 2008 statement from Dr. H. reflects that there was a typographical error in his October 2007 statement.  He indicated that the Veteran had type II adult onset diabetes treated with insulin.  He further noted that the Veteran's adult onset diabetes started at age 24 after being discharge from service.  Moreover, he wrote that many patients with adult onset type II diabetes require use of insulin.  

In a February 2009 statement, Dr. A., wrote that the Veteran had type II diabetes requiring insulin.  

A September 2012 medical consultation report from Dr. G., reflects that she reviewed the Veteran's claims file and pertinent medical records.  She noted the various medical reports of record indicating diagnosis of either type I or type II diabetes, including the February 2007 VA examination reflecting diagnosis of type I diabetes mellitus.

Dr. G., noted that there are distinct differences between type I and type II diabetes mellitus, including the underlying pathophysiology, but that there are some challenges in attempting to separate the two conditions.  She indicated that a diagnosis of type I diabetes mellitus can be clarified by the use of plasma insulin levels and the measurement of C-peptide, a product of the cleavage of pro-insulin to insulin.  Characteristically, the plasma insulin level is low or immeasurable and the C-peptide low or absent in type I diabetes mellitus, compared to type II where plasma insulin levels are normal to high and C-peptide levels are elevated during episodes of hyperglycemia.  She noted that the general onset of type I diabetes was in childhood but could occur in adulthood.  The essential characteristic is that insulin dependence is absolute, and without insulin therapy, ketoacidosis usually ensues rapidly.  In contrast, the usual onset of type II diabetes is in adulthood, and it is not absolutely dependent on insulin, though insulin dependence can be the result of stress or may be necessary for improved glycemic control.  While those with diabetes mellitus type II do no usually get ketoacidosis, this can occur due to the stress of illness.  Dr. G., indicated that, given the similar symptoms, it is difficult to separate the two conditions.  

Moreover, Dr. G., notes that the Veteran was diagnosed with diabetes mellitus at age 24, initially classified as type I.  She found no evidence to suggest ketoacidosis, and while the Veteran started with insulin therapy, there are no records that address whether oral agents were tried at the onset.  In addition, Dr. G. found that it would be difficult to determine whether the Veteran conclusively has diabetes mellitus type I in the absence of a C-peptide level test performed at the time of diagnosis, and found no evidence of this test in the medical records.  Therefore, she determined that it is at least as likely as not that the Veteran's medical condition diagnosed at age 24 was type II diabetes mellitus, as stated by the Veteran's treating physicians Dr. H. and Dr. A.  She also noted that the Veteran had a number of complications due to his diabetes, including peripheral neuropathy affecting the bilateral upper and lower extremities, diabetic retinopathy, and erectile dysfunction.

On the question of whether the Veteran's diabetes mellitus is classified as type I or type II subjective to presumptive service connection, the Board notes that the record includes conflicting opinions.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds the medical evidence indicating that the Veteran has been diagnosed with diabetes mellitus type II to be at least as probative as the evidence indicating that he has been diagnosed with diabetes mellitus type I.  In so finding, the Board notes that while a 1995 and 1998 medical reports reflect diagnosis of type I diabetes, all other private records indicate diagnosis of type II diabetes.  While private physician Dr. H., initially indicated a diagnosis of type I, he later reported that this was in error and that the Veteran carried a diagnosis of type II diabetes.  With respect to the February 2007 VA examination finding of type I diabetes and the September 2012 opinion of Dr. G., to the effect that it is more likely than not that the Veteran's diabetes mellitus is classified as type II, the Board notes that both examiners had access to the claims file and noted all pertinent findings.  However, the February 2007 opinion was offered by a physician assistant, while Dr. G. is a physician who is assumed to have a greater degree of medical training and expertise.  Moreover, while the February 2007 examiner did not provide any rationale for classifying the Veteran's diabetes as type I, the September 2012 opinion provider noted all the medical distinctions between the two types and provided rationale for her conclusion that the Veteran's diabetes mellitus was likely type II.  Thus, even though the September 2012 opinion provider did not have the opportunity to examine the Veteran, her opinion is at least as probative as that of the February 2007 VA examiner. 

As such, the Board finds that the competent medical evidence on the question of whether the Veteran's diagnosed diabetes mellitus is classified as type II is, at least, in relative equipoise.  When, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

In light of the facts noted above, and resolving all reasonable doubt on the question of diagnosis of diabetes mellitus type II in the Veteran's favor, the Board finds that the criteria for service connection for diabetes mellitus type II, presumed as due to in-service exposure to Agent Orange, are met.

As for the remaining claims for service connection for bilateral neuropathy of the upper and lower extremities, erectile dysfunction, and diabetic retinopathy, the Board notes that the February 2007 VA examiner, private treatment providers, and the September 2012 opinion provider all indicated that the Veteran has current diagnoses of these disabilities and that they stem from his diabetes mellitus.  Given that the Board herein awards service connection for diabetes mellitus type II, and the totality of the medical evidence indicating that these disabilities are secondary to the service-connected diabetes mellitus type II, the Board finds that the criteria for service connection for the Veteran's neuropathy of the upper and lower extremities, erectile dysfunction, and diabetic retinopathy, as secondary to service-connected diabetes mellitus type II, are met.


ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for diabetes mellitus is granted.  

Service connection for diabetes mellitus type II is granted.

Service connection for neuropathy of the upper extremities is granted.

Service connection for neuropathy of the lower extremities is granted.

Service connection for erectile dysfunction is granted.

Service connection for diabetic retinopathy is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


